DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it should be in narrative form.  Currently, Applicants’ abstract is in a form of claim language.  Additionally, an abstract should avoid language of “The disclosure provides”.  Correction is required.  See MPEP §608.01(b)(I)(C).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Extracting Trigger Words and Arguments from Text to Obtain an Event Extraction Result.
The disclosure is objected to because of the following informalities: 
The Specification does not include paragraph numbering and/or line numbering.  Conventionally, paragraph numbering and/or line numbering is included in a Specification, which facilitates reference to description during examination.  37 CFR 1.52(b)(6) suggests that paragraphs should be numbered at the time the application is filed so as to unambiguously identify each paragraph.  See MPEP §608.01.
On page 6, lines 1 to 2, ‘Feed flow’ and ‘Dasou’ are unclear.  There should be some reference to a manufacturer or origin if these are information processing products, as they do not appear to be commonly known.  Alternatively, ‘Feed flow’ and ‘Dasou’ should be canceled.
On page 11, line 12, “augments” should be “arguments”. 
On page 20, line 31, “(For example” should be “(for example”.
Appropriate correction is required.

Priority
Acknowledgment is made of Applicants’ claim for foreign priority based on an application filed in China on 30 June 2020.  It is noted, however, that Applicants have not filed a certified copy of this application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 to 2, 8 to 9, and 15 to 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haldar et al. (U.S. Patent Publication 2021/0365306).
Regarding independent claims 1, 8, and 15, Haldar et al. discloses a method, system, and computer program product for unsupervised event extraction, comprising:
“obtaining an input text” – a method can include parsing unstructured text comprising event information (Abstract); unstructured input text states: ‘The AC adapter charges the battery’ (¶[0030]: Figure 1: Step 101); an unstructured text corpus 202 can be or correspond to a collection of unstructured text documents 204 directed to a particular domain of knowledge (¶[0031]: Figure 2);
“inputting the input text into a model for extracting trigger words to obtain a trigger word extraction result of the input text” – unsupervised event extraction techniques would identify a word ‘charges’ as a trigger word with a structured event schema (¶[0030]: Figure 1); system 300 can parse unstructured text document 204 (“inputting the input text”) to identify event trigger terms (“for extracting trigger words to obtain a trigger word extraction result”) and their arguments using one or more unsupervised machine learning techniques; this parsing can be performed using one or more semantic parsing techniques that employ one or more mathematical models (“into a model”) configured to understand linguistic meaning in text and perform event schema induction; knowledge bases 210 facilitate identifying event trigger terms and their arguments (¶[0032] - ¶[0033]: Figure 2); parsing component 306 can be configured to parse new, unstructured text to identify one or more trigger words (or terms) included in the unstructured text; parsing component 306 can employ one or more unsupervised machine learning techniques to identify trigger terms; parsing component 306 can employ one or more mathematical models configured to understand linguistic meaning in text and perform event schema induction (¶[0048]: Figure 3); here, mathematical models used in machine learning techniques are “a model”;
“inputting the input text and the trigger word extraction results into a model for extracting arguments to obtain an argument extraction result of the input text” – the unstructured input further includes two objects or entities mentioned related to the trigger word, which include the AC adapter and the battery; these two terms or words are classified as arguments (¶[0030]: Figure 1); system 300 can parse unstructured text document 204 (“inputting the input text”) to identify event trigger terms and their arguments (“for extracting arguments to obtain an argument extraction result”) using one or more unsupervised machine learning techniques; this parsing can be performed using one or more semantic parsing techniques that employ one or more mathematical models (“into a model”) configured to understand linguistic meaning in text and perform event schema induction; knowledge bases 210 facilitate identifying event trigger terms and their arguments (¶[0032] - ¶[0033]: Figure 2); parsing component 306 can be configured to parse new, unstructured text to identify one or more argument words (or terms) included in the unstructured text (“for extracting arguments to obtain an argument extraction result”); parsing component 306 can employ one or more unsupervised machine learning techniques to identify trigger terms and their arguments; parsing component 306 can employ one or more mathematical models configured to understand linguistic meaning in text and perform event schema induction (¶[0048]: Figure 3); once the trigger terms and their one or more arguments are identified, role labeling component 312 can label the argument roles (¶[0063]: Figure 3); here, mathematical models used in machine learning techniques are “a model”;
 “obtaining an event extraction result of the input text according to the trigger word extraction result and the argument extraction result” – machine learning techniques generate structured event information defining events represented in the unstructured text based on candidate event components (“obtaining an event extraction result of the input text”) (Abstract); a system can generate event representations for the trigger terms and their arguments using graph embeddings (“according to the trigger word extraction result and argument extraction result”) (¶[0034]: Figure 2: Step 208); a system can generate structured event schema for corpus 216 that defines events in the unstructured text corpus 202; the system can organize and index event components extracted and determined using the unsupervised event extraction process to define distinct events for all trigger terms; the system can generate structured event schema that identify its arguments, the roles of its arguments, and its event type for each trigger term (“according to the trigger word extraction result and argument extraction result”) (¶[0037]: Figure 2: Step 214); system 300 can be used to generate structured event schema for a corpus of related documents; structured event schema for corpus 216 can define events represented by their four components, e.g., their trigger term (“according to the trigger word extraction result”), their arguments (“according to . . . the argument extraction result”), their argument roles, and their event type (¶[0069]: Figure 3).

Regarding claims 2, 9, and 16, Haldar et al. discloses:
“wherein the obtaining the event extraction result of the input text according to the trigger word extraction result and the argument extraction result comprises: determining a trigger word in the input text according to the trigger word extraction result” – system 300 can parse unstructured text document 204 to identify event trigger terms and their arguments using one or more unsupervised machine learning techniques (¶[0032]: Figure 2); parsing component 306 can be configured to parse new, unstructured text to identify one or more trigger words (or terms) and one or more arguments respectively associated with the one or more trigger words; parsing component 306 can employ one or more unsupervised machine learning techniques to identify trigger terms and their arguments included in raw unstructured text (¶[0048]: Figure 3); 
“determining an event type to which the trigger word belongs” – a clustering component employs one or more event representations to cluster the candidate event components into different event types (¶[0004]); event representations are then used to cluster the event representations into different types of events (¶[0023]); extracted events are further grouped or classified by type, where ‘hardware’ is considered a type of event (¶[0030]); a system can employ the event representation to cluster events into event types (¶[0035]: Figure 2: Step 210); to classify an extracted event with a specific event type, event representation component 308 utilizes an embedding for each term containing the information of its context in the sentence (¶[0060]: Figure 3); 
“determining an argument in the input text according to the argument extraction result” – system 300 can parse unstructured text document 204 to identify event trigger terms and their arguments using one or more unsupervised machine learning techniques (¶[0032]: Figure 2); parsing component 306 can be configured to parse new, unstructured text to identify one or more trigger words (or terms) and one or more arguments respectively associated with the one or more trigger words; parsing component 306 can employ one or more unsupervised machine learning techniques to identify trigger terms and their arguments included in raw unstructured text (¶[0048]: Figure 3); 
“determining an argument role to which the argument belongs in the event type” – a role labeling component labels candidate event arguments with one or more role attributes representative of one or more roles the candidate event arguments play with respect to the different event types (¶[0005]); one or more external knowledge bases are used to automatically determine the roles of the candidate arguments relative to their trigger terms (¶[0023]); each of the arguments also have different roles relative to a trigger word; a role of the AC adapter is that of a ‘supplier’ and the role of the battery is that of a ‘recipient’ (¶[0030]: Figure 1); the system can label argument roles; for each trigger word, the system can determine the roles that the trigger word’s arguments have relative to the trigger word in the context of the sentence or phrase from which they were derived (¶[0036]: Figure 2: Step 212); once the trigger terms and their one or more arguments are identified, role labeling component 312 can label the argument roles; for each trigger term, role labeling component 312 can determine the roles that the trigger word’s argument has relative to the trigger word in the context of the sentence or phrase from which they were derived (¶[0063]: Figure 3);
“obtaining the event extraction result of the input text according to the trigger word, the event type, the argument, and the argument role” – event extraction component can further generate the structured event information based on the different event types, the candidate event trigger terms respectively associated with the different event types, the candidate event arguments respectively associated with the candidate event trigger terms, and the one or more role attributes (¶[0005]); structured event information may define an event by at least one of four components: a trigger term/word, one or more arguments, the role played by each argument, and/or the event type (¶[0022]); a structured event schema 100 can define an event by four components, which include a trigger word or term, one or more arguments, the role played by each argument, and the event type (¶[0029]: Figure 1); for each trigger term, the system can generate structured event schema that identify its arguments, the roles of its arguments, and the event type (¶[0037]: Figure 2: Step 214); event generation component 314 can generate structured event schema that defines an event by the trigger word, its arguments, its argument roles, and provides its event type (¶[0065]: Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haldar et al. (U.S. Patent Publication 2021/0365306) in view of Indenbom et al. (U.S. Patent Publication 2020/0202211).
Generally, Haldar et al. discloses the limitations of “the model for extracting trigger words comprises a first pre-trained language model”, “inputting the input text into the model for extracting trigger words to obtain the trigger word extraction result of the input text”, and “determining the trigger word extraction result of the input text.”  Additionally, Haldar et al. discloses that classifying an extracted event with a specific event type utilizes an embedding for each term containing information of its context in the sentence.  (¶[0060]: Figure 3)  However, Haldar et al. does not expressly disclose “a first sequence labeling network” that includes “segmenting the input text to obtain a character sequence of the input text”, “inputting the character sequence into the first pre-trained model to obtain a first semantic embedding sequence of the character sequence”, and “inputting the first semantic embedding sequence to the first sequence labeling network to obtain a trigger word labeling sequence of the character sequence”, so as to determine a trigger word “according to the trigger word labeling sequence.”  That is, Haldar et al. does not use a semantic embedding of a character sequence of the input text to label a trigger word using a sequence labeling network.
Still, Indenbom et al. teaches that trained neural networks may be utilized for sequence labeling to process an input sequence of tokens and associate each token with a label of a predetermined set of labels.  For an input sequence of tokens w1, . . . wn, a corresponding sequence of tags t1, . . . tn, are produced.  (¶[0013])  Word embeddings carry semantic information about words such that words which are utilized in similar context would be assigned feature vectors which are located close to each other in the feature space.  (¶[0022]: Figure 1)  Neural networks are designed to process inputs that may include character-level embeddings.  The character-level embeddings view each input token as a sequence of characters.  Character-level embeddings carry grammatical and/or morphological information about the input tokens.  (¶[0028] - ¶[0029])  An input dataset is received comprising a plurality of tokens.  A feature vector may represent a character-level embedding.  The set of information encoding vectors are processed to yield a tag of a predetermined set of tags (‘labels’).  (¶[0056] - ¶[0059]: Figure 4)  Indenbom et al., then, teaches a neural network as “a sequence labeling network” that segments input text “to obtain a character sequence”, obtains “a first semantic embedding sequence of the character sequence” by a character-level embedding, and obtains “a word labeling sequence” as a sequence of tags or labels.  An objective is to recognize neighbor token dependencies to yield significant improvements of the overall quality and efficiency of sequence labeling methods.  (¶[0026])  It would have been obvious to one having ordinary skill in the art to extract trigger words in Haldar et al. to label words with a sequence labeling network using a semantic embedding of a character sequence as taught by Indenbom et al. for a purpose of improving a quality of sequence labeling that recognizes neighboring token dependencies.  

Allowable Subject Matter
Claims 4 to 7, 11 to 14, and 18 to 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Deshmukh et al. discloses a related prior art patent.
Xu et al. (“Chinese Event Detection Based on Multi-Feature Fusion and BiLSTM”) and Zhang et al. (“Context-aware Event Type Identification Based on Context Fusion and Joint Learning”) disclose related non-patent literature. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        October 13, 2022